Harvey, J.
(dissenting): The second proviso is a limitation upon the first, and both Cf them apply to cities of the first class, having more than 25,000 population. This is shown by the context, by the history of the statute, and by the use of the “abutting foot” rule. The only thing making this doubtful is the use of the word “protest” in the second proviso; but as this is a word commonly used to designate general objection to the action of city or county commissioners, it does not necessarily relate bade to the protest mentioned in the first part of the section. This construction places a fixed procedure applying to cities having less than 25,000 population, and a separate procedure applying to cities of the first class having more than 25,000 population, and is the only interpretation giving full force to the body of the section.